Case 0:21-cv-61533-RAR Document 1 Entered on FLSD Docket 07/27/2021 Page 1 of 2




                                    UNITED STATES DISTRICT COURT
                                    SOUTHERN DISTRICT OF FLORIDA

  MICHAEL RIVERA,                                         §
                                                          §
       Plaintiff,
                                                          §
                                                          §
  v.                                                            Case No.
                                                          §
                                                          §
  AFNI, Inc.
                                                          §
       Defendant.                                         §
                                                          §

                        DEFENDANT AFNI, INC.’S NOTICE OF REMOVAL

 TO THE HONORABLE JUDGE OF SAID COURT:

          Pursuant to 28 U.S.C. §§ 1331, 1441, and 1446, Defendant AFNI, Inc. (“AFNI”) hereby

 removes the subject action from the, to the United States District Court for the Southern District

 of Florida, on the following grounds:

          1.        Plaintiff Michael Rivera (“plaintiff”) instituted an action in the County Court of the

 Seventeenth Judicial Circuit in and for Broward County, Florida, on July 3, 2021. A copy of the

 Complaint is attached hereto as Exhibit A.

          2.        AFNI was served on July 7, 2021. Therefore, removal is timely as this removal is

 filed within thirty (30) days of notice of the suit.

          3.        Plaintiff’s Complaint alleges violations of the Fair Debt Collection Practices Act,

 15 U.S.C. § 1692 et seq. (“FDCPA”).

          4.        This Court has original jurisdiction over the subject action pursuant to 28 U.S.C.

 §1331, since there is a federal question. This suit falls within the FDCPA which thus supplies the

 federal question.

          5.        Pursuant to 28 U.S.C. §1441, et seq., this cause may be removed from the County

 Court of the Seventeenth Judicial Circuit in and for Broward County, Florida, to the United States

 District Court for the Southern District of Florida.


 Notice of Removal                                                                            Page 1 of 2
 FC Removal
Case 0:21-cv-61533-RAR Document 1 Entered on FLSD Docket 07/27/2021 Page 2 of 2




            6.   Notice of this removal will promptly be filed with the clerk of County Court of the

 Seventeenth Judicial Circuit in and for Broward County, Florida and be served on all adverse

 parties.

            7.   Pursuant to 28 U.S.C. §1446(a), copies of all process, pleadings, orders and other

 papers filed in this action and obtained by Defendant are attached hereto and marked as composite

 Exhibit A and incorporated herein by reference

            8.   A jury demand was made in state court.


                                                 Respectfully submitted,

                                                 /s/ Charles J. McHale
                                                 Charles J. McHale, Esq.
                                                 FBN: 0026555
                                                 /s/ Dale T. Golden
                                                 Dale T. Golden, Esq.
                                                 FBN: 0094080
                                                 GOLDEN SCAZ GAGAIN, PLLC
                                                 1135 Marbella Plaza Drive
                                                 Tampa, Florida 33619
                                                 Phone: (813) 251-5500
                                                 Direct: (813) 251-3632
                                                 Fax: (813) 251-3675
                                                 cmchale@gsgfirm.com
                                                 dgolden@gsgfirm.com




 Notice of Removal                                                                      Page 2 of 2
 FC Removal
